Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
DETAILED ACTION
This action is in response to the communication as filed on 5/20/2022. 
Claims 1-20 are pending and examined, with claims 1, 3, 4, 8, 11, 13, 14, 18 amended, and claims 21-26 added. 
Claims 1-26 are pending and examined. 

Allowable Subject Matter
Claims 1-26 allowed. 
In the Non-Final rejection as mailed on 2/1/2022, the claims were subject to a rejection for double patenting, as well as a rejection under 35 USC §101. The claims were found to be free of the prior art in this action. 
As per the rejection for non-statutory double patenting, Applicant’s terminal disclaimer as filed on 5/20/2022 has solved the issue, and as such the rejection is withdrawn. 
As per the rejection under 35 USC 101, Examiner finds that the discussion in the interview on 5/19/22, and the subsequent amendments as filed on 5/20/22 have overcome the rejection and as such it is withdrawn. 
Examiner finds that the capture and specific uses of the eye tracking data in the form of iris segmentation to determine consent to biometrical monitoring of a user’s activities as claimed constitutes a practical application of the technology, and therefore not an abstract idea directed not directed to significantly more. This application goes beyond a mere recitation or application of the technology, and amounts to more than mere instructions to apply the technology itself. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622